Citation Nr: 1629367	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  10-44 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable initial rating for left fifth finger fracture.  

2.  Entitlement to a compensable initial rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from April 1980 to November 1983 and from January 1991 to December 2007.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 1990 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Board remanded the appealed claims in May 2014 for additional development; they now return to the Board for further review.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 

FINDINGS OF FACT

1.  The Veteran's left fifth finger fracture has been manifested by arthritis affecting functioning of the hand; the left fifth finger fracture has not been manifested by symptomatology that equates to amputation of the left fifth finger. 

2.  The Veteran's bilateral hearing loss has been manifested by no worse than Level I and Level IV hearing loss in the right and left ears, respectively.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for left fifth finger fracture have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Codes 5003, 5230 (2015).

2.  The criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in March 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), post-service treatment records, and VA examination reports. 

The Veteran requested a Travel Board hearing in the course of appeal.  However,  he was then afforded appropriate notice of a Travel Board hearing, scheduled in September 2011, but failed to appear and has not provided any good-cause explanation for not appearing.  He has also not requested that the hearing be rescheduled.  Thus, the request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).  There is no indication that the Veteran or his representative requests a further opportunity to address the claims on appeal.  

The Board notes that actions requested in the Board's May 2014 remand have    been undertaken to the extent possible. Specifically, the Veteran was provided examinations in August 2014 addressing his claims for higher initial evaluations  for left fifth finger fracture and bilateral hearing loss.  The Agency of Original Jurisdiction (AOJ) also obtained ongoing VA treatment records.  Accordingly, the Board finds that there has been substantial compliance with the remand instructions, and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Left Fifth Finger Fracture 

The Veteran contends, in effect, that his left fifth finger fracture results in reduced functioning of his left (minor) hand, including particularly during flare-ups in cold weather, so that a compensable rating is warranted.  

Disability of the musculoskeletal system is primarily the inability, due to damage    or inflammation in parts of the system, to perform normal working movements of  the body with normal exertion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness     is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may  be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

A maximum, noncompensable (0 percent) rating is assigned under Diagnostic Code 5230 for any limitation of motion of the ring or little finger (whether on the major (dominant) or minor (non-dominant) hand).  38 C.F.R. § 4.71a (2015). 

Under Diagnostic Code 5227, a maximum, noncompensable rating is assigned for favorable or unfavorable ankylosis of the ring or little finger (whether on the major or minor hand).  Id.  A Note to Diagnostic Code 5227 provides that evaluation as amputation should be considered, and whether an additional evaluation is warranted for any resulting limitation of motion of other digits or interference with the overall function of the hand.  38 C.F.R. § 4.71a, Diagnostic Code 5227. 

Amputation of the little finger without metacarpal resection at the proximal interphalangeal joint or proximal thereto warrants a 10 percent rating.  Amputation with metacarpal resection (more than one-half the bone lost) warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5156.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When limitation of motion is noncompensable, under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major     joint group or group of minor joints affected by limitation of motion to be combined, not added.  Id.  

Upon VA examination in July 2009 addressing multiple disabilities, deformity was noted in the left fifth finger, with reported pain.  The Veteran reported episodes of flare-up of pain every one to two months and lasting three to seven days, with severe pain during flare-up.  However, these flare-ups were in reference to disability of the left fifth finger and/or the fifth metatarsal of the left foot, both of which had deformity with pain, and the examination report does not distinguish a frequency or duration    of flare-up solely of the left fifth finger.  The examiner found slightly decreased left hand grip due to slight tenderness to touch of the fifth finger, and slight deformity of motion of the left fifth finger.  At the July 2009 examination, the Veteran was noted  to work as an ophthalmologist and retinal specialist, and to be right-hand dominant, though somewhat ambidextrous in his work.  The left fifth finger fracture was noted to impact the Veteran's work with decreased manual dexterity, decreased strength, and pain.  The Veteran asserted that he sometimes has to cancel or postpone eye surgical procedures due to left fifth finger symptoms.  The Veteran also asserted    that his left fifth finger prevented performing chores, shopping, exercise, sports,     and recreation, and occasionally resulted in the Veteran having difficulty landing     his private aircraft. 

In an October 2009 notice of disagreement, the Veteran clarified that despite the healing of the fracture in his left fifth finger, he continued to experience pain "during surgery and most all winter due to cold exposure."  He added, "This in    and of itself reduced mobility of my left hand and requires treatment with over the counter pain meds 5 out of 7 days a week."  He also reported that the condition limited activities requiring a strong grip.  

Upon VA examination in August 2014 specifically addressing the left fifth finger fracture, the examiner noted that the Veteran's left fifth finger presented with impairment diagnosed as flexion deformity at the proximal interphalangeal joint status post dislocation/reduction and extensor tendon rupture, and degenerative arthritis of the proximal interphalangeal joint.   The Veteran was noted to be right-hand dominant.  

At the examination, the Veteran complained of a dull ache with increased pain when cold.  He also believed he had reduced grip strength, with additionally reduced grip strength and stiffness in the finger in cold environments.  Imaging studies revealed degenerative or traumatic arthritis affecting the left proximal interphalangeal joint. 

The VA examiner objectively found no gap between the thumb pad and the fingers when touching finger to thumb, but did observe a gap of less than one inch between the left fifth fingertip and the proximal transverse crease of the palm when finger to palm was attempted.  There was no observed limitation of extension of the finger and no objective evidence of painful motion.  No additional limitation was observed with repetitive use at three repetitions.  The examiner assessed deformity and reduced motion of the left fifth finger with reduced ability to execute skilled movements smoothly with that finger.  Left hand grip was measured at 4/5 strength, compared     to 5/5 strength on the right.  The examiner commented that grip strength was only reduced due to less force from the left fifth finger, with normal strength in the thumb and other fingers.  Functioning of the hand and other fingers was not found to be otherwise affected.  

The examiner noted that the Veteran was a vitreoretinal surgeon, and that the left fifth finger deformity and arthritis precluded his performing some procedures,   such as treating zygomaticomaxillary complex (ZMC) fractures or orbital surgery, especially with small instruments and especially on the left eye and on the orbit or nose.  Accommodations such as mittens or gloves were required to perform work  in cold.  The reduced grip strength was noted to potentially reduce capacity to use hand tools such as mallets or hammers.  The examiner commented that repetitive use on examination did not produce increased pain, weakness, fatigability, or incoordination (DeLuca factors).  The examiner accordingly concluded that the Veteran's left fifth finger disability was unlikely to significantly impair functioning with repetitive use.  The examiner noted that because the Veteran was not observed during a flare-up, the examiner could not assess impairment during flare-ups, including any additional limitations due to increased pain, weakness, fatigability,   or incoordination, without mere speculation.  

Findings in VA treatments over the claim period are consistent with those of the August 2014 VA examiner, in that limitations of the left fifth finger fracture are not noted to significantly impair functioning beyond functioning of the left fifth finger itself.  

In contrast, the Board finds some of the more significant noted limitations in the July 2009 examination to be without adequate explanation.  There appears to be    no basis in the physiological impairment and associated pain in the left fifth finger    for the Veteran to be prevented from performing chores, shopping, exercise, and sports, all due to the identified symptoms and limitations in the left fifth finger.  Accordingly, these findings and conclusions as presented in the July 2009 examination are without adequate rationale and hence of limited credibility             or probative weight.  

The Board has reviewed the evidentiary record and has duly considered the Veteran's statements concerning pain and limitations including regular pain with use of the  hand, requiring pain medication most days of the week, as well as pain much of the winter, and difficulties with some of his surgical work due to pain with gripping.  The Veteran, as a surgeon, is certainly qualified to address the nature and severity of his disability, and his statements of impairment at the more recent examination in August 2014 are found to be competent, credible, and probative, as reasonably consistent with objective findings and the VA examiner's conclusions.  The Veteran's statements at that examination and the balance of the medical evidence inclusive of the findings      of the August 2014 VA examiner, but exclusive of the noted unsupported conclusions in the July 2009 examination, do not indicate the presence of disability in the left    fifth finger more nearly approximating amputation of the finger than favorable or unfavorable ankylosis; hence, the evidence preponderates against a compensable rating being warranted on that basis.  Stated otherwise, impairment in functioning of the left fifth finger itself would not warrant a compensable rating under applicable rating codes because equivalence to amputation has not been shown.  38 C.F.R. § 4.71a, Diagnostic Codes 5156, 5227, 5230.  

However, the Veteran's impaired use of the hand associated with the left fifth finger fracture must be considered.  See Note following 38 C.F.R. § 4.71a, Diagnostic Code 5227.  Affording the Veteran the benefit of the doubt, the Board concludes that the Veteran's left fifth finger fracture affects functioning of the hand.  38 C.F.R. § 4.45(f).  The Board finds that the Veteran's left fifth finger fracture should be rated based on this effect on hand functioning, as arthritis affecting a group of minor joints with limitation of motion due to pain, warranting a 10 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2105).  The Board finds the preponderance of the evidence against a still higher rating, because other limitation of functioning of the hand beyond limitation of motion due to pain is not shown by the weight of the evidence.  Based on the Veteran's statements and supporting examination findings, the 10 percent rating is to be assigned for the entire initial rating period, based on persistence of symptoms due to the finger deformity with effects on hand functioning, including particularly during flare-ups. 



The Board does not find intervals of disability greater than that warranting a 10 percent rating under Diagnostic Code 5003, with the preponderance of the evidence against the disability warranting any such intervals of a still higher rating.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against assignment of a higher rating than the 10 percent assigned herein, or the assignment of more than one rating, and the benefit of doubt doctrine is thus         not applicable with regard to a still higher or additional rating.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Bilateral Hearing Loss

The Veteran contends, in effect, that his bilateral hearing loss warrants a compensable initial rating.

Evaluations of bilateral defective hearing range from non-compensable to 100  percent based on organic impairment of hearing acuity as measured by the results     of controlled speech discrimination tests together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated Level I, for essentially normal hearing acuity, through Level XI    for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2015).  Disability ratings for hearing loss are derived from a mechanical application of the Rating Schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2015).  Further, when the average pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86(b). 

The Veteran was afforded a VA examination in July 2009 addressing etiology of  his hearing loss and current level of disability.  The etiology is not pertinent to the question of severity of disability addressed here.  The Veteran denied tinnitus, but did report difficulty with hearing.  The examining audiologist found normal sloping to moderate sensorineural hearing loss in the right ear and normal sloping to severe sensorineural hearing loss in the left ear.  Mixed hearing issues were not found,  with tympanometry findings normal bilaterally.  Audiometric testing was conducted and Maryland CNC word recognition testing was performed.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 4000
RIGHT
15
10
20
30
55
29
LEFT
10
15
25
75
80
49

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.

The Veteran was afforded a second VA audiological examination in August 2014 during which he reported that he cannot use his left ear on the telephone, and that  he has significant difficulty understanding speech with the presence of background noise.  The clinical audiologist found no mixed or conductive hearing loss, but did find sensorineural hearing loss in each ear.  Audiometric testing was conducted   and Maryland CNC word recognition testing was performed, with use of word recognition test scores found by the examiner to be appropriate for each ear.  On  the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 4000
RIGHT
20
20
30
40
55
36
LEFT
25
25
40
80
80
56

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 82 percent in the left ear.

Applying the average pure tone threshold and speech recognition results from July 2009 and August 2014 to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in each ear in July 2009, and Level I hearing loss in the right ear and Level IV hearing loss in the left ear in August 2014.  Where hearing loss is at Level I in one ear and up to Level IX in the other, a zero percent rating is assigned using Table VII.  38 C.F.R. § 4.85.  Thus, under these applicable charts, a zero percent rating is warranted based on findings from each of these examinations.  While the findings reflect worsening hearing loss between July 2009 and August 2014, they still do not reflect a severity of hearing loss warranting a compensable disability rating.  

At no time during the course of the claim is it documented or otherwise supported by the evidence that the Veteran exhibited an exceptional pattern of hearing loss; thus, the provisions of 38 C.F.R. § 4.86  do not apply.

The VA examination in August 2014 in particular was conducted in accordance with 38 C.F.R. § 4.85(a)  and included the a more detailed report than the July 2009 examination of the effects of the Veteran's hearing loss on his functioning.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Thus, this August 2014 examination is highly probative.

The Board sympathizes with the Veteran's complaints about hearing loss affecting his ability to understand speech in noisy environments and to use a telephone      with his left ear, but the assignment of disability ratings for hearing impairment      is derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  The findings on examination are thus more probative than the Veteran's lay assertions of difficulties associated with his hearing loss.  These examination findings are not contradicted by contrary clinical or examination findings reflecting a greater severity of hearing loss than that warranting the currently assigned noncompensable rating.  

In summary, the most probative evidence of record fails to demonstrate that a compensable rating is warranted for the Veteran's service-connected bilateral hearing loss.  The Board has considered staged ratings, but the evidence does not indicate the presence of intervals during which greater severity of hearing loss was present and hence does not indicate any intervals during which a compensable rating for the Veteran's bilateral hearing loss would be warranted.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the claim, and, therefore,  the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1365; Gilbert, 1 Vet. App. at 55-57.  

Other Considerations

The Board has also considered whether the Veteran's left fifth finger fracture and hearing loss present a disability picture which renders impractical the application of the regular schedular standards, such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).   

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology related to his left fifth finger fracture and hearing loss, and provide for consideration of greater disability than currently shown by the evidence.  

While the Veteran reported the above-noted difficulties with limited functioning of the left fifth finger including some pain with use hand and during cold weather and some decreased strength and incoordination impairing or precluding the performance certain particular, exacting medical procedures, impaired functioning associated with the fifth finger is specifically contemplated by the rating schedule.  In the absence   of assertions or evidence to the contrary, the procedures the performance of which the Veteran notes as limited by the left fifth finger fracture, including treating zygomaticomaxillary complex (ZMC) fractures or orbital surgery, especially with small instruments and especially on the left eye and on the orbit or nose, may not be inferred to markedly interfere with the scope of the Veteran's reported medical practice as a vitreoretinal surgeon.  The Board believes that if these limitations did significantly interfere with his scope of practice, the Veteran, as a well-educated professional, would have presented some evidence or clarifying statement of significant impact beyond assertions in his notice of disagreement and at the July 2009 examination of pain when performing some surgical procedures and having     to cancel or reschedule some procedures due to flare-up of symptoms.  

Similarly, while the Veteran reported the above-noted difficulties with his hearing, including understanding speech in noisy environments, impaired hearing is specifically contemplated by the rating schedule.  

The Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.



ORDER

Entitlement to a 10 percent initial rating for left fifth finger fracture, but no more, is granted, subject to the laws and regulations governing the payment of monetary awards.  

Entitlement to a compensable initial rating for bilateral hearing loss is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


